Citation Nr: 1308718	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's daughter, DN, should be recognized as a helpless child of the Veteran.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in September 2004.  The appellant, MM is the Veteran's surviving daughter acting as guardian for DN.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The appellant seeks recognition of her sister, DN, as the helpless child of the Veteran on the basis of permanent incapacity for self support before attaining the age of 18.  In July 2012, the Board remanded this claim for additional development.  The Board pointed out at that time that the appellant had requested the RO to obtain the private treatment records from DN's nursing facility.  The Board noted that although the appellant had submitted several release forms, the RO had not received copies of the nursing home records for DN.  The Board specifically indicated that the records, while not dated until 1988, could provide competent medical history indicating that DN's disorders manifested prior to her 18th birthday.  The RO was to provide release forms to the appellant and upon receipt of signed forms, attempt to obtain the records not already associated with the file.  

In August 2012, the appellant provided a signed VA Form 21-4142 and indicated that she had requested records from the nursing facility but that VA might be able to obtain them faster.  She provided the complete name and address of the facility and she indicated that DN had been treated there from 1988 to the present.  The record does not show that the originating agency has attempted to obtain these records.  Therefore, further development is still required.


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Colonial Gardens Skilled Nursing Facility and request records of treatment for DN from 1988 to the present.  If any records sought are not obtained, inform the appellant of this and request her to attempt to obtain the outstanding records. 

2.  Undertake any other indicated development.

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted to the appellant's satisfaction, she should be furnished an appropriate supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                         (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

